IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2007

                                       No. 06-11132                   Charles R. Fulbruge III
                                                                              Clerk

SHIRLENE GRAY

                     Plaintiff - Appellant


       v.

SAGE TELECOM INC

                     Defendant - Appellee



                   Appeal from the United States District Court
                    for the Northern District of Texas, Dallas
                             Cause No. 3:05-CV-1677


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED for essentially the
reasons given by the district court in its Memorandum Opinion and Order
entered October 3, 2006, which cannot be improved upon. The district court, in
perhaps an excess of caution, discussed the impact of Desert Palace, Inc. v. Costa,
539 U.S. 90 (2003), on claims of retaliation under Title VII.                  In plaintiff-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-11132

appellant Shirlene Gray’s appellate brief, that issue is inadequately briefed (as
it was in the district court), and in affirming the district court’s judgment, we do
not address (because we need not, see L & A Contracting Co. v. Southern
Concrete Services, Inc., 17 F.3d 106, 113 (5th Cir. 1994)) that issue or the district
court’s conclusions with respect thereto.
      AFFIRMED.




                                         2